364 S.W.3d 668 (2012)
STATE of Missouri, Respondent,
v.
David HIGGINS, Appellant.
No. ED 95227.
Missouri Court of Appeals, Eastern District, Division Four.
February 14, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 27, 2012.
Application for Transfer Denied May 29, 2012.
Roxanna A. Mason, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., GLENN A. NORTON, J., and ROBERT M. CLAYTON III, J.
*669 ORDER
PER CURIAM.
David Higgins appeals the judgment entered upon a jury's verdict convicting him of stealing over $500.00. We find that the trial court did not plainly err in denying Higgins' motion for a mistrial, in questioning him about his prior felony convictions, nor in finding him to be a persistent offender. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).